FILE COPY
                 OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




5/27/2015                        HS? \£&&                       COANo. 12-13-00338-CR
CARNEY, CHAD ALAN              Tr. Ct. No. F1219065                      PD-0195-15
This is to serve notice to the court of appeals that this Court granted a motion for
extension of time to file a petition for discretionary review until May 1, 2015. The
time for filing the petition for discretionary review has expired.
                                                                            Abel Acosta, Clerk

                               12TH COURT OF APPEALS CLERK
                               CATHY LUSK
                               1517 W. FRONT, ROOM 354
                               TYLER, TX 75701
                               * DELIVERED VIA E-MAIL *